Citation Nr: 1608087	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975, to include service in Thailand from August 1972 to August 1973.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2013.  The RO issued a Statement of the Case (SOC) in June 2014.  In June 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In May 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of coronary artery disease (i.e., ischemic heart disease).

2.  The Veteran worked along the air base perimeter of the Udorn Royal Thai Air Force Base in Udorn, Thailand, during the Vietnam War; and, thus the record evidence is at least in relative equipoise as to whether the Veteran was actually exposed to herbicides during his active military service.

3.  The record evidence is at least in relative equipoise as to whether there is a causal relationship between the Veteran's exposure to herbicides in service and his subsequent development of coronary artery disease.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor the Veteran, the criteria for establishing service connection for ischemic heart disease, to include as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" means actual service in-country in the Republic of Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

When a veteran was exposed to an herbicide agent during active military, naval, 
or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

One of the diseases positively associated with herbicide exposure by the National Academy of Sciences (NAS) Institute of Medicine and determined by the VA Secretary to warrant presumptive service connection is ischemic heart disease, to including, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm), and coronary bypass surgery.  75 Fed. Reg. 53,202, 53,216 .

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran's post-service treatment records show a current diagnosis for coronary artery disease at a February 2010 private treatment visit and at a May 2014 VA treatment visit.

The Veteran contends that his coronary artery disease was caused by his in-service exposure to Agent Orange while he was stationed at Udorn Royal Thai Air Force Base in Udorn, Thailand, from August 1972 to August 1973.  The Veteran did not assert that he served in the Republic of Vietnam and the evidence of record does not document such service.  Therefore, he may not be presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

Accordingly, the law provides that for claims based on the chronic effects of exposure to herbicide agents, presumptive service connection may be established for certain disease, include ischemic heart disease, as specified above.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  This statutory presumption, however, is not for application in this case as the Veteran does not have the requisite in-country service in the Republic of Vietnam during the Vietnam Era.

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after his military discharge.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Regarding herbicide exposure in Thailand during the Vietnam Era, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by Military Occupational Specialty (MOS), performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Regarding in-service herbicide exposure from Thailand, the Veteran's service personnel records reflect that he served on the Udorn Royal Thai Air Force Base in Udorn, Thailand, from August 1972 to August 1973 during the Vietnam Era.  The Udorn Royal Thai Air Force Base is one of the bases in Thailand that is associated with herbicide exposure.  The Veteran's DD-214 Form documents that his MOS was Vehicle Body Repairman.  The Veteran's MOS was not a security policeman, a security patrol dog handler, or a member of a security police squadron.  Thus, the Veteran must establish that he otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, in order to find that he was exposed to herbicide exposure while stationed in Thailand.  

In this regard, at his Board hearing and in lay statements submitted throughout his appeal, the Veteran stated that he often had to travel to the perimeters of the base and outside the perimeters to the "far wood line" in order to retrieve the broken vehicles.  On some occasions, he would repair the vehicles in the field (i.e., on the perimeters of the base or outside the perimeters).  The Veteran's personnel records document that his job duties while stationed in Thailand included:  "repairs and replaces automotive body panels . . . removes and replaces doors glass channels, door locks and window regulators."  The Veteran was afforded an Agent Orange Registry examination in December 2012 at the local VA Medical Center (VAMC).  Following a physical examination of the Veteran, the physician diagnosed the Veteran with "Agent Orange exposure, presumed."  The physician found that the Veteran did have toxic effects of dioxin (Agent Orange) exposure present - namely, coronary artery disease.  The Board finds that this medical evidence, coupled with the Veteran's competent and credible lay statements, is at least in relative equipoise as to whether the Veteran "otherwise" served on or near the perimeters of a Thailand military base in carrying out his MOS duties.  Thus, the Veteran is found to have been exposed to herbicides while stationed in Thailand near the air base perimeter.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

Accordingly, the Veteran has a current diagnosis of coronary artery disease, and the record evidence establishes a factual basis to support that he was exposed to herbicides in service.  Thus, under Combee, 34 F.3d at 1044, and with the scientific and medical data from the NAS regarding the positive association between herbicide exposure and ischemic heart disease (to include coronary artery disease), a "direct" causal relationship between the Veteran's actual exposure to Agent Orange during service and his subsequent development of ischemic heart disease is established.  The appeal is granted.


ORDER

Entitlement to service connection for ischemic heart disease, as a direct result of in-service exposure to herbicides, is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


